DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 8/09/2021.
Claims 1-3, 7, and 17-18 have been amended and are hereby entered.
Claim 6 has been canceled.
Claims 1-5 and 7-20 are currently pending and have been examined.
This action is made FINAL.
Response to Applicant’s Arguments
Objections
The present amendments to the specification obviate the previous objections thereto; therefore, they are withdrawn.
The present amendments to the specification and drawings obviate the previous objections to the drawings; therefore, they are withdrawn.
The present amendments to Claims 2, 7, and 17 obviate the previous objections thereto; therefore, they are withdrawn.  The cancellation of Claim 6 obviates the previous objection thereto; therefore, it is withdrawn.  The redrafting of former Claim 6 limitations into the independent claims does not repeat the issue resulting in this previous objection.
Claim Rejections – 35 USC § 112

Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first argues that the previous Office Action did not properly carry the burden of establishing a prima facie case of subject matter ineligibility, yet provides no specific arguments or reasoning as to how or why Applicant reaches this conclusion.  Rather, Applicant merely provides a string of citations to the January 2019 PEG (Examiner notes that the January 2019 PEG has been superseded by the October 2019 PEG Update,  the contents of which have since been codified into the MPEP, and therefore any similar citations should be directed to one of these current sources rather than the January 2019 PEG).  As such, this is a conclusory statement and an improper argument.  The citations provided in relation to this argument focus exclusively on the determining of recitation of a judicial exception under Step 2A, Prong One, thus Examiner must assume this is the piece of the previous Office Action’s 101 analysis which Applicant deems to be lacking.  If this assumption is accurate, Examiner disagrees.  The previous Office Action listed the specific limitations which Examiner finds to recite abstract ideas (specifically, some which recite certain methods of organizing human activity and others which recite mental processes).  The previous Office Action then goes on to explain why a limitation would constitute each of these categories of abstract idea.  As such, Examiner provided sufficient explanation of Step 2A, Prong One for Applicant to understand the categorization and 
Applicant next argues that the previous Office Action’s determination that the claims are directed to certain methods of human activity is incorrect, specifically asserting that the claim limitations particularly categorized as reciting certain methods of organizing human activity do not in fact recite certain methods of organizing human activity under Step 2A, Prong One.  Before addressing this argument on its merits, Examiner notes that Applicant’s summary of the previous Office Action is correct, particularly in regards to the asserted conclusion that the previous claims were found to be directed to certain methods of organizing human activity.  Rather, the claims were previously found to recite limitations categorized as reciting both certain methods of organizing human activity and mental processes, and further that the claims as a whole are directed to the recited abstract ideas (including both certain methods of organizing human activity and mental processes).  Applicant’s arguments do not address the recitation of mental processes at all.  As such, even if Applicant’s arguments regarding certain methods of organizing human activity were persuasive (which, for the reasons discussed below, they are not), Applicant’s arguments would be insufficient to overcome the previous 101 rejections and demonstrate subject matter eligibility.
Regarding the categorization of limitations reciting certain methods of organizing human activity, Applicant asserts that no limitation of the independent claims recites a certain 
Firstly, as discussed above, the previous Office Action did not solely state that the claims recited certain methods of organizing human activity, but also mental processes; therefore, even if Applicant’s assertion regarding certain methods of organizing human activity was correct, this would be insufficient to support Applicant’s conclusion that claim 1 does not recite an abstract idea.  Secondly, of the particular limitations argued, “determining the geohashes of a start location and a destination location of each of a plurality of recent trip orders, and determining the geohash of the residence address of the passenger” was previously categorized as insignificant extra-solution activity rather than an abstract idea, making Applicant’s arguments in relation to this limitation irrelevant.  The other argued limitation, “determining the geohash of the residence address of the passenger,” does not constitute all limitations 
Applicant next argues that, even if the claims do recite an abstract idea, they are integrated into a practical application.  Applicant makes this argument from several perspectives, the first of which appears to be an argument based on the plain meaning of “practical application” rather than it’s judicially defined meaning within the 101 analysis.  
Applicant next argues that the claims as a whole are integrated into a practical application by embodying an improvement to computer functionality or other technology (presently codified in MPEP 2106.05(a)).  In support of this argument, Applicant points to the disclosure of Paragraph 0033 of the specification as a discussion of the problem addressed by 
Applicant next argues that the recited combination of elements “imposes meaningful limits on the alleged abstract idea.  For example, a decision on a trip order by the passenger can be determined based on the likelihood of an incident occurring with the passenger as the perpetrator and the driver being the victim, which in turn can be determined based on the income level of the passenger.”  Similar to Applicant’s use of “practical application” discussed above, this argument appears to use the plain meaning of “meaningful limits” rather than its judicially defined meaning within the context of 101, and fails for the same reasons.  Similar to 
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
	Applicant asserts that the previously cited references fail to disclose the presently amended limitation of “determining whether a number of the geohashes of the start locations and the destination locations having an identical geohash is equal to or above an identical geohash threshold.”  This limitation as presently amended is slightly but critically different from the version of this limitation proposed and discussed in the interview of 7/22/2021 (“determining whether a number of the geohashes of the start locations and the destination 
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 contains the following limitation:  “determine a risk for the trip order based on the income level of the passenger.”  This limitation is not discussed in sufficient detail in the specification to meet the written description requirements of 112.  Relevant discussion of this limitation is found in Paragraphs 0044 and 0069.  Paragraph 0044 states that “[t]he risk determination component 216 can determine the risk of the trip using the income level of the passenger determined by the income determination component 218,” but provides no guidance, algorithm, or additional discussion as to how Applicant contemplates this should be achieved.  Paragraph 0069 lists a plurality of factors which may be taken into account in determining a level of risk (e.g., passenger’s prior behavior, number of recent or cancelled trips, pick-up/drop-off location, reviews of the passenger by other drivers), but provides no guidance, algorithm, or additional discussion as to how Applicant contemplates these factors should be considered to result in a level of risk.  Furthermore, there is no nexus between the income level of the passenger and the factors listed in Paragraph 0069.  Claim 2 is rejected due to its dependence upon Claim 1.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 3, and 18, the limitations of receiving a trip order from a passenger; determining an income level of the passenger based on (i) a median property price of a first 
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a system for ridesharing comprising one or more processors; a memory storing instructions executable by a processor; determining a geohash of the residence address of the passenger; and determining geohashes of a start location and a destination location of each of a plurality of recent trip orders of the passenger, wherein a geohash is a hierarchical spatial data structure subdividing space on earth into buckets of grid shape.  A system for ridesharing comprising one or more processors and a memory storing instructions executable by a processor amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), and generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Determining a geohash of the residence address of the passenger and determining geohashes of a start location and a destination location of each of a plurality of recent trip orders of the passenger amount to no more than insignificant extra-solution activity (see MPEP 2106.05(g)).  Wherein a geohash is a hierarchical spatial data structure subdividing space on earth into buckets of grid shape amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, or generally linking the use of a judicial exception to a particular technological environment or field of use.  Additionally, the additional elements subcategorized as insignificant extra-solution activity (determining a geohash of the residence address of the passenger and determining geohashes of a start location and a destination location of each of a plurality of recent trip orders of the passenger) are well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the Internet to gather data, and preforming repetitive calculations (see MPEP 2106.05(d)).  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2, 4-5, 7-17, and 19-20, describing various additional limitations to the system of Claim 1, the system of Claim 3, or the method of Claim 18, amount to substantially the same unintegrated abstract idea as Claims 1, 3, or 18 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2 and 17 further specify the decision of Claims 1 and 3 must take the form of an acceptance or refusal (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claims 4-5, 8-9, and 19-20 further specify terms or steps of Claims 1, 3, and 18 (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claim 7 discloses determining geohashes for the start location and destination of the a plurality of recent trips (insignificant extra-solution activity in the form of mere data gathering), determining whether a number of identical instances of these geohashes does not exceed a threshold (an abstract idea in the form of a mental process), and assigning a most recent start location or destination as the residence of the passenger when the threshold is not exceeded (an abstract idea in the form of a mental process), which do not integrate the claim into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data, and performing repetitive calculations (see MPEP 2106.05(d)).
Claim 10 discloses identifying a first area, the geohash of which contains the passenger’s residence area (an abstract idea in the form of a mental process and certain method of organizing human activity), obtaining a median property price of the first area (insignificant extra-solution activity in the form of mere data gathering), obtaining the median property price of the service area (insignificant extra-solution activity in the form of mere data gathering), and determining an income score of the passenger comprising a ratio of the two median property prices (an abstract idea in the form of a mental process, a certain method of organizing human activity, and a mathematical concept), which do not integrate the claim into a practical application.  The limitations 
Claim 11 discloses obtaining a median property price of each area in the service area (insignificant extra-solution activity in the form of mere data gathering), obtaining a median property price of the service area (insignificant extra-solution activity in the form of mere data gathering), determining ratios of each of the plurality of areas with the service area (an abstract idea in the form of a mental process, a certain method of organizing human activity, and a mathematical concept), identifying a first area, the geohash of which contains the passenger’s residence area (an abstract idea in the form of a mental process and certain method of organizing human activity) and determining an income score of the passenger comprising a ratio of the two median property prices (an abstract idea in the form of a mental process, a certain method of organizing human activity, and a mathematical concept), which do not integrate the claim into a practical application.  The limitations categorized as insignificant extra-solution activity are further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).
Claim 12 discloses ranking the income score of the passenger against income scores of other passengers in the system (an abstract idea in the form of a mental process and certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 13 discloses ranking the income score of the passenger against the area ratios of Claim 11 (an abstract idea in the form of a mental process and certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 14 discloses determining the median property price of each of the plurality of areas on the service area that is available periodically and/or determining rankings of passengers of the system based on income levels of the passengers periodically (an abstract idea in the form of a mental process and certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 15 discloses updating a default income score of 0.5 to the ratio of Claim 11 (an abstract idea in the form of a mental process and certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 16 discloses the limitations of Claim 11, substituting the first area with a second area identical to the residence area of the passenger and having a higher precision than the first area (merely narrowing the field of use of the Claim 11 limitations), which do not integrate the claim into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pao et al (PGPub 20180288568) (hereafter, “Pao”) in view of Wacai Network Technology Co. (CN 107580069, the citations for which are based on the translated copy provided in the IDS of .  
Regarding Claims 1, 3, and 18, Pao discloses the following limitations:
A system for ridesharing (Abstract; ¶ 0016); 
one or more processors (¶ 0062, 0095; Figs. 7, 11);
a memory storing instructions that, when executed by the one or more processors, cause the system to perform various limitations (¶ 0062, 0095; Figs. 7, 11);
receiving a trip order from a passenger (Abstract; ¶ 0017); and
determining a geohash of the residence address of the passenger (¶ 0019, 0041; system determines geohashes associated with requests, said requests sometimes comprising the requestor's home); and 
determining geohashes of a start location and a destination location of each of a plurality of recent trip orders of the passenger, wherein a geohash is a hierarchical spatial data structure subdividing space on earth into buckets of grid shape (¶ 0019, 0020-0021, 0027-0028, 0039, 0040-0041; Figs. 4A-4B; geohashes being a spatial data structure subdividing space on earth into buckets of grid shape; a geohash, such as geohash-6, may be refined, such as to geohash-7).
Pao does not explicitly disclose but Wacai does disclose determining a residence address of the passenger (Abstract; lines 344-348).
Pao does not explicitly disclose but Wacai does disclose determining whether a number of locations having an identical location is equal to or above an identical location threshold, 
	Pao does not explicitly disclose but Wacai does disclose determining the identical location as the location of the residence address of the passenger (lines 129-143, 303, 307-310, 332-348, 480-502, 704-710).  Pao additionally discloses wherein the locations are expressed as geohashes (¶ 0041).
Pao does not explicitly disclose but Wacai does disclose determining an income level of the passenger based on housing price information (lines 279-287, 376-384).  Neither Pao nor Wacai explicitly disclose but Swinson does disclose wherein the housing price information is based on (i) a median property price of a first area of a plurality of areas in a service area, wherein the location of the residence address of the passenger is contained within a location of the first area of the plurality of areas in the service area, and (ii) the median property price of the service area (¶ 0076).  Pao additionally discloses wherein the locations are expressed as geohashes (¶ 0041).
Pao does not explicitly disclose but Wacai does disclose determine a risk for a service based on the income level of the passenger (lines 283-287).  Pao additionally discloses wherein the service is a trip order (Abstract; ¶ 0017).
Neither Pao nor Wacai nor Swinson explicitly disclose but Sugon does disclose determining a decision for a service based on the risk of the service (lines 42-44, 89-104).  Pao additionally discloses wherein the service is a trip order (Abstract; ¶ 0017).
KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Wacai are applicable to the base device (Pao), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the property value ratio of Swinson with the rideshare system of Pao and Wacai because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Swinson are applicable to the base device (Pao and Wacai), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the decision making of Sugon with the rideshare system of Pao, Wacai, and Swinson because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Sugon are applicable to the base device 
	Regarding Claims 2 and 17, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claims 1 and 3.  Pao additionally discloses wherein the decision for the trip order comprises an acceptance of the trip order or a decline of the trip order (¶ 0075).  
	Regarding Claim 9, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claim 3.  Pao additionally discloses wherein the geohash of the residence address of the passenger has a first precision, wherein the geohash of the first area of the plurality of areas in the service area has a second precision, and wherein the first precision has a higher precision than the second precision (¶ 0041; determines geohashes at a first level, then determines geohashes at a more granular level).
	Regarding Claim 10, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claim 3.  Neither Pao nor Wacai explicitly disclose but Swinson does disclose identifying the first area of the plurality of areas in the service area (¶ 0076).  Pao additionally discloses the geohash of the first area being the geohash of the residence address of the passenger (¶ 0019, 0041).
	Neither Pao nor Wacai explicitly disclose but Swinson does disclose the following limitations:
obtaining the median property price of the first area of the plurality of areas in the service area (¶ 0076); and
obtaining the median property price of the service area (¶ 0076).

The motivation to combine remains the same as for Claim 1.
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Wacai, Swinson, Sugon, and Levi (PGPub 20180336653) (hereafter, “Levi”).
Regarding Claims 4 and 19, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claims 3 and 18.  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Levi does disclose wherein none of the plurality of areas in the service area overlap with one another, and wherein different areas of the plurality of areas in the service area have different geohashes (¶ 0082-0085; Figs. 5A-5D; inherent in the concept of geohashes that discrete areas have different geohashes).  
The motivation to combine the references of Pao, Wacai, Swinson, and Sugon remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the discrete area arrangement of Levi with the rideshare system of Pao, Wacai, Swinson, and Sugon because Levi teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0012, the invention of Levi is disclosed for use in a rideshare system such as that of Pao, Wacai, Swinson, and Sugon.
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Wacai, Swinson, Sugon, and Rellas et al (PGPub 20140201100) (hereafter, “Rellas”).
	Regarding Claims 5 and 20, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claims 3 and 18.  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Rellas does disclose 
wherein determining the residence address of the passenger comprises determining the residence address of the passenger based on a location of the passenger during registration with the system (¶ 0123); and 
wherein the location of the passenger during registration with the system corresponds to a residence address in the service area (¶ 0123).  
Pao does not explicitly disclose but Wacai does disclose wherein the location of the passenger comprises a longitude and a latitude (lines 100-106).
The motivation to combine the references of Pao, Wacai, Swinson, and Sugon remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the registration functionality of Rellas with the rideshare system of Pao, Wacai, Swinson, and Sugon because Rellas teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0041, 0043, the invention of Rellas is disclosed for use in a rideshare system such as that of Pao, Wacai, Swinson, and Sugon.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Wacai, Swinson, Sugon, and Farrell (PGPub 20150365787) (hereafter, “Farrell”).
Claim 7, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claim 3.  Pao additionally discloses determining geohashes of a start location and a destination location of each of a plurality of recent trip orders of the passenger (¶ 0019, 0021, 0027-0028, 0039, 0041).
	Pao does not explicitly disclose but Wacai does disclose determining whether a number of locations having an identical location is below an identical location threshold, wherein the identical location is a location of a residence address in the service area (lines 129-143, 303, 307-310, 332-348, 480-502, 704-710).  Pao additionally discloses wherein the locations are geohashes of start and destination locations (¶ 0019, 0021, 0027-0028, 0039, 0041).
Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Farrell does disclose determining a most recent location of a user as the residence address of the user (¶ 0093).  Pao additionally discloses wherein the location is a geohash of a start or destination lcoation of a trip order of recent trip orders; wherein the determined location is within the service area; wherein the user is a passenger (¶ 0019, 0021, 0027-0028, 0039, 0041).
The motivation to combine the references of Pao, Wacai, Swinson, and Sugon remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the location tracking functionality of Farrell with the rideshare system of Pao, Wacai, Swinson, and Sugon because Farrell teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0078, the invention of Farrell is disclosed for use in a rideshare system such as that of Pao, Wacai, Swinson, and Sugon.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Wacai, Swinson, Sugon, and Reddy et al (PGPub 20180095977) (hereafter, “Reddy”).
Regarding Claim 8, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claim 3.  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Reddy does disclose wherein the geohash of the residence address of the passenger has a first precision, and wherein the geohash of the first area of the plurality of areas in the service area has the first precision (¶ 0031, 0049; Fig. 2; varying areas, including areas bound within larger areas, may be described to the same degree of precision).  
The motivation to combine the references of Pao, Wacai, Swinson, and Sugon remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the geohash resolution of Reddy with the rideshare system of Pao, Wacai, Swinson, and Sugon because Reddy teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0002, the invention of Reddy is disclosed for use in a rideshare system such as that of Pao, Wacai, Swinson, and Sugon.
Claims 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Wacai, Swinson, Sugon, and Cozine et al (PGPub 20180225593) (hereafter, “Cozine”).
Regarding Claim 11, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claim 3.  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Cozine does disclose obtaining a median property price of each of the plurality of areas in the service area that is available (¶ 0062).  

Neither Pao nor Wacai explicitly disclose but Swinson does disclose wherein the housing price information is based on (i) a median property price of a first area of a plurality of areas in a service area, wherein the location of the residence address of the passenger is contained within a location of the first area of the plurality of areas in the service area, and (ii) the median property price of the service area (¶ 0076).  Pau additionally discloses wherein the locations are expressed as geohashes (¶ 0041).  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Cozine does disclose wherein the ratio is determined for each of the plurality of areas in the service area (¶ 0062).  
Neither Pao nor Wacai explicitly disclose but Swinson does disclose identifying the first area of the plurality of areas in the service area (¶ 0076).  Pao additionally discloses the geohash of the first area being the geohash of the residence address of the passenger (¶ 0019, 0041).
Pao does not explicitly disclose but Wacai does disclose determining an income score of the passenger based on housing price information, wherein the income score of the passenger indicates the income level of the passenger (lines 279-287, 376-384).  Neither Pao nor Wacai explicitly disclose but Swinson does disclose wherein the housing price information is a ratio of the median property price of the first area and the median property price of the service area (¶ 0076).
The motivation to combine the references of Pao, Wacai, Swinson, and Sugon remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Cozine are applicable to the base device (Pao, Wacai, Swinson, and Sugon), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 14, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claim 11.  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Cozine does disclose determining the median property price of each of the plurality of areas on the service area that is available periodically; and/or determining rankings of passengers of the system based on income levels of the passengers periodically (¶ 0053, 0062, 0559).  The motivation to combine remains the same as for Claim 11.
Regarding Claim 16, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claim 3.  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Cozine does disclose determining median property prices of areas of the plurality of areas in the service area (¶ 0062).  
Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Cozine does disclose wherein a property price of a second area of the plurality of areas comrpised in the 
Pao does not explicitly disclose but Wacai does disclose wherein the second area and the residence property are identical (lines 279-287, 344-348; residence area is defined).  Pao additionally discloses wherein the second area has a precision higher than the first area, and wherein areas may be defined by geohashes (¶ 0019, 0041; determines geohashes at a first level, then determines geohashes at a more granular level).
Neither Pao nor Wacai explicitly disclose but Swinson does disclose obtaining the median property price of the service area (¶ 0076).
Neither Pao nor Wacai explicitly disclose but Swinson does disclose determining a ratio of the median property price of an area of the plurality of areas in the service area and the median property price of the service area (¶ 0076).  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Cozine does disclose wherein this is done for each area (¶ 0053, 0062, 0559).
Pao does not explicitly disclose but Wacai does disclose identifying the location of the second area and the residence address of the passenger are identical (lines 279-287, 344-348; residence area is defined).  Pao additionally discloses wherein locations may be expressed as geohashes (¶ 0019, 0041).  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Cozine does disclose wherein the property value is unavailable (¶ 0567; current property value is unknown, hence the system of Cozine determines it).
Neither Pao nor Wacai explicitly disclose but Swinson does disclose identifying the first area of the plurality of areas in the service area (¶ 0076).  Pao additionally discloses the 
Pao does not explicitly disclose but Wacai does disclose determining an income score of the passenger based on housing price information, wherein the income score of the passenger indicates the income level of the passenger (lines 279-287, 376-384).  Neither Pao nor Wacai explicitly disclose but Swinson does disclose wherein the housing price information is a ratio of the median property price of the first area and the median property price of the service area (¶ 0076).
The motivation to combine remains the same as for Claim 11.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Wacai, Swinson, Sugon, Cozine, and Zhang et al (PGPub 20180025407) (hereafter, “Zhang”).
Regarding Claim 12, Pao in view of Wacai, Swinson, Sugon, and Cozine discloses the limitations of Claim 11.  Neither Pao nor Wacai nor Swinson nor Sugon nor Cozine explicitly discloses but Zhang does disclose wherein users are ranked by score (¶ 0089).  Pao does not explicitly disclose but Wacai does disclose wherein the score is an income score indicating the income level of the passenger (lines 279-287, 376-384).
The motivation to combine the references of Pao, Wacai, Swinson, Sugon, and Cozine remains the same as for Claim 11.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the ranking functionality of Zhang with the rideshare system of Pao, Wacai, Swinson, Sugon, and Cozine because Zhang teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Wacai, Swinson, Sugon, Cozine, and Brickley et al (PGPub 20170243311) (hereafter, “Brickley”).
Regarding Claim 13, Pao in view of Wacai, Swinson, Sugon, and Cozine discloses the limitations of Claim 11.  Neither Pao nor Wacai nor Swinson nor Sugon nor Cozine explicitly discloses but Brickley does disclose wherein properties are ranked by value (¶ 0009).  Neither Pao nor Wacai explicitly discloses but Swinson does disclose wherein the value is a ratio of (i) median property prices of areas of the plurality of areas in the service area other than the first service area and (ii) the median property price of the service areas (¶ 0076).  Pao does not explicitly disclose but Wacai does disclose wherein the score is an income score indicating the income level of the passenger (lines 279-287, 376-384).  
The motivation to combine the references of Pao, Wacai, Swinson, Sugon, and Cozine remains the same as for Claim 11.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the ranking functionality of Brickley with the rideshare system of Pao, Wacai, Swinson, Sugon, and Cozine because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Brickley are applicable to the base device (Pao, Wacai, Swinson, Sugon, and Cozine), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Wacai, Swinson, Sugon, Cozine, and Allen et al (PGPub 20190347582) (hereafter, “Allen”).
Regarding Claim 15, Pao in view of Wacai, Swinson, Sugon, and Cozine discloses the limitations of Claim 11.  Neither Pao nor Wacai nor Swinson nor Sugon nor Cozine explicitly discloses but Allen does disclose wherein determining a user score comprises updating the score from a default value to a determined value (¶ 0071; the claimed default value of 0.5 could be discovered through routine experimentation because the values resulting from the described ratio are centered around a value of 1 (for which the median property value for the first area is equal to the median property value for the service area), and a default value of 0.5 would describe an area where the median property value is half of the median property value of the service area; this default value, described with the most detail in ¶ 0051 of Applicant's specification, provides no evidence of criticality for the default value being 0.5)).  Pao does not explicitly disclose but Wacai does disclose wherein the user score is an income score of the passenger (lines 279-287, 376-384).  Neither Pao nor Wacai explicitly disclose but Swinson does disclose wherein the determined value is the ratio of the median property price of the first area and the median property price of the service area (¶ 0076).  
The motivation to combine the references of Pao, Wacai, Swinson, Sugon, and Cozine remains the same as for Claim 11.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the default value functionality of Allen with the rideshare system of Pao, Wacai, Swinson, Sugon, and Cozine because Allen teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20050108025 – “Method for Mortgage Fraud Detection,” Cagan, disclosing a ratio of property values with median area property values 
PGPub 20150356099 – “Neighborhood Similarity Tool and Method,” Targonski et al, disclosing a system for comparing properties and areas by way of a plurality of factors
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628